Title: To James Madison from Fontaine Maury, 24 January 1811 (Abstract)
From: Maury, Fontaine
To: Madison, James


24 January 1811, Georgetown. Called on JM “this Morning” but found him engaged with Secretary of State Smith. Offers himself as a candidate for the collectorship vacated by the removal of Laurence Muse. Has no testimonials ready; “I presume however that your own knowledge of me may be Sufficient to Judge in that respect.” If documents are needed he can have them in four or five days.
